___________________________

BASE LEASE AGREEMENT

Dated as of June 1, 2017
____________________________

Between

FEDERAL HOME LOAN BANK OF TOPEKA
as Lessor

And

SHAWNEE COUNTY, KANSAS,
as Lessee

Relating to:

$36,000,000
Shawnee County, Kansas
Taxable Industrial Revenue Bonds
(Federal Home Loan Bank of Topeka Project)
Series 2017

BASE LEASE AGREEMENT

TABLE OF CONTENTS

Page

         
Parties
    1  
Recitals
    1  

ARTICLE I
DEFINITIONS



    Section 1.1. Definitions  

ARTICLE II
REPRESENTATIONS

     
Section 2.1.
Section 2.2.
  Representations by FHLBank
Representations by Issuer

ARTICLE III
LEASE OF THE PROJECT



    Section 3.1. Lease of the Project  

ARTICLE IV
QUIET ENJOYMENT; RENTAL PROVISIONS

     
Section 4.1.
Section 4.2.
Section 4.3.
Section 4.4.
  Quiet Enjoyment
Consideration and Rentals
Sublease by Issuer
Payment of Taxes

ARTICLE V
SPECIAL COVENANTS

     
Section 5.1.
Section 5.2.
  Granting of Easements
Indemnification

ARTICLE VI
ASSIGNMENT, SUBLEASING AND MORTGAGING

     
Section 6.1.
Section 6.2.
  No Assignment, Subleasing and Mortgaging of the Project by the Issue
Subordination to Lender

ARTICLE VII
DEFAULT AND REMEDIES

     
Section 7.1.
Section 7.2.
Section 7.3.
  Events of Default
Remedies on Default
Performance by Issuer

ARTICLE VIII
EARLY TERMINATION OF THIS BASE LEASE AGREEMENT



    Section 8.1. Early Termination of this Base Lease Agreement  

ARTICLE IX
MISCELLANEOUS

          Section 9.1.
Section 9.2.
Section 9.3.
Section 9.4.
Section 9.5.
Section 9.6.
Section 9.7.
Section 9.8.  
Notices
Binding Effect
Severability
Amounts Remaining in Funds and Accounts
Amendments, Changes and Modifications
Execution in Counterparts
Applicable Law
Captions
 







   
Signatures and Seals
  S-1    
Exhibit A – Description of the Project
 


BASE LEASE AGREEMENT

THIS BASE LEASE AGREEMENT dated as of June 1, 2017 (this “Base Lease
Agreement”), by and between FEDERAL HOME LOAN BANK OF TOPEKA, a federally
chartered corporation existing under the laws of the United States of America
(12 U.S.C. §§1421 et seq.), as Lessor (the “FHLBank”), and SHAWNEE COUNTY,
KANSAS, a body corporate and politic existing under the laws of the State of
Kansas, as Lessee (the “Issuer”). Capitalized terms not defined elsewhere herein
shall have the meanings set forth in Article I.

RECITALS:

1. FHLBank has requested that the Issuer issue approximately $36,000,000
principal amount of Taxable Industrial Revenue Bonds (Federal Home Loan Bank of
Topeka Project), Series 2017 (the “Bonds”), pursuant to the Bond Trust Indenture
of even date herewith (the “Bond Indenture”) between the Issuer and BOKF, N.A.,
as trustee (the “Bond Trustee”) for the purpose of providing funds to
(a) acquire, construct and equip a commercial facility to be located in the
Menninger Subdivision in Topeka, Kansas (collectively, the “Project”), and
(b) pay certain costs related to the issuance of the Bonds.

2. In order to satisfy the requirements of the Act, the Issuer proposes to
purchase and acquire a leasehold interest in the Project pursuant to this Base
Lease Agreement and proposes to sublease the Project to FHLBank pursuant to the
Lease Agreement dated as of June 1, 2017, between the Issuer, as sublessor, and
FHLBank, as sublessee (the “Lease Agreement”), for rentals which will be
sufficient to provide for the payment of the principal, redemption premium, if
any, and interest on the Bonds.

3. FHLBank proposes to lease the Project to the Issuer and the Issuer desires to
lease the Project from FHLBank upon the terms and conditions and for the
purposes set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1. Definitions. The terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Bond Indenture.

ARTICLE II
REPRESENTATIONS

Section 2.1. Representations by Bank. FHLBank represents and warrants that:

(a) FHLBank is duly organized and existing under the laws of the United States
of America (12 U.S.C. §§1421 et seq.), has power and authority to own its
properties and carry on its business as now being conducted, and is duly
qualified to do such business in the State of Kansas and wherever else such
qualification is required.

(b) Neither the execution and delivery of this Base Lease Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Base Lease Agreement conflicts
with or results in a breach of the terms, conditions or provisions of any
restriction or any agreement or instrument to which it is now a party or by
which it is bound, or constitutes a default under any of the foregoing.

(c) FHLBank is the owner of the Project.

Section 2.2. Representations by Issuer. The Issuer represents and warrants that:

(a) The Issuer is a body corporate and politic organized and existing under the
laws of the State of Kansas. Under the provisions of the Act, the Issuer has
lawful power and authority to enter into the transactions contemplated by this
Base Lease Agreement and to carry out its obligations hereunder. The Issuer has
been duly authorized to execute and deliver this Base Lease Agreement, acting by
and through its duly authorized officers. The Issuer agrees that it will do or
use its best efforts to cause to be done all things necessary to preserve and
keep in full force and effect the Issuer’s existence.

(b) The Issuer is authorized, and has taken all necessary action, to issue the
Bonds to provide funds for the purposes set forth in the Bond Indenture, and
proposes by the Lease Agreement to sublease the Project to FHLBank.

(c) No member of the governing body of the Issuer or any other officer of the
Issuer has any significant or conflicting interest, financial, employment or
otherwise, in FHLBank or in the transactions contemplated hereby.

ARTICLE III
LEASE OF THE PROJECT

Section 3.1. Lease of the Project. FHLBank hereby, rents, leases and lets to the
Issuer FHLBank’s interest in the Project, which Project is described on
Exhibit A, attached hereto and incorporated herein, and the Issuer rents, leases
and hires the Project from FHLBank, for rentals and upon and subject to the
terms and conditions herein set forth, for a term commencing on the date hereof
and ending on December 31, 2027; provided, however, this Base Lease Agreement
shall remain in full force and effect so long as any obligation of FHLBank under
the Lease Agreement shall be outstanding and so long as the Lease Agreement
shall remain in effect (the “Lease Term”), unless sooner terminated in a manner
provided for herein, provided that FHLBank shall not exercise any right so
reserved in any manner that will interfere with any rights of the Issuer
hereunder.

ARTICLE IV
QUIET ENJOYMENT; RENTAL PROVISIONS

Section 4.1. Quiet Enjoyment. FHLBank hereby covenants and agrees that it will
not take any action, other than pursuant to Article V, VII or VIII of this Base
Lease Agreement, to prevent the Issuer from having quiet and peaceable
possession and enjoyment of the Project during the Lease Term and will, at the
request of the Issuer, and at the expense of FHLBank, cooperate with the Issuer
in order that the Issuer may have quiet and peaceable possession and enjoyment
of the Project and will defend the Issuer’s enjoyment thereof against all
parties.

Section 4.2. Consideration and Rentals. The Issuer shall deposit the proceeds
from the sale of the Bonds with the Bond Trustee in accordance with the Bond
Indenture. Such deposit shall constitute full and complete payment of all
rentals due hereunder and following such deposit the Issuer shall not have any
obligation to make any payments to any Person in connection with this Base Lease
Agreement.

Section 4.3. Sublease by Issuer. It is understood and agreed by the Issuer and
FHLBank that the Issuer will sublease the Project to FHLBank pursuant to the
Lease Agreement. The Issuer shall at no time agree to any amendment or
modification of the provisions of the Lease Agreement without the prior written
consent of FHLBank and the Bond Trustee.

Section 4.4. Payment of Taxes. FHLBank, subject to the conditions in Article V
of the Lease, covenants and agrees that it will, from time to time, promptly pay
and discharge or cause to be paid and discharged when due and prior to
delinquency all taxes, assessments and other governmental charges lawfully
imposed upon the Project or any part thereof or upon the income and profits
thereof.

ARTICLE V
SPECIAL COVENANTS

Section 5.1. Granting of Easements. If no Event of Default under this Base Lease
Agreement shall have happened and be continuing, FHLBank may, to the extent
permitted under the Bond Indenture, at any time or times (a) grant easements,
licenses, rights-of-way and other rights or privileges in the nature of
easements with respect to any property included in the Project, or (b) release
existing easements, licenses, rights-of-way and other rights or privileges, all
with or without consideration and upon such terms and conditions as FHLBank
shall determine. The Issuer agrees that it will execute and deliver or will
cause and direct the Bond Trustee to execute and deliver any instrument
necessary or appropriate to confirm and grant or release any such easement,
license, right-of-way or other right or privilege or any such agreement or other
arrangement, upon receipt by the Issuer and the Bond Trustee of (i) a copy of
the instrument of grant or release or of the agreement or other arrangement,
(ii) a written application signed by FHLBank Representative requesting such
instrument, and (iii) a certificate executed by FHLBank Representative stating
that such grant or release is not detrimental to the proper conduct of the
business of FHLBank, is permitted by the Bond Indenture, will not impair the
effective use or interfere with the efficient and economical operation of the
Project, and will not materially adversely affect the security intended to be
given by or under the Bond Indenture.

Section 5.2. Indemnification. (a) FHLBank releases the Issuer from, agrees that
the Issuer shall not be liable for, and indemnifies the Issuer against, all
liabilities, losses, damages (including reasonable attorneys’ fees), causes of
action, suits, claims, costs and expenses, demands and judgments of any nature
imposed upon or asserted against the Issuer on account of: (i) any loss or
damage to property or injury to or death of or loss by any person that may be
occasioned by any cause whatsoever pertaining to the construction, maintenance,
operation and use of the Project; (ii) any breach or default on the part of
FHLBank in the performance of any covenant or agreement of FHLBank under the
Transaction Documents, or any related document, or arising from any act or
failure to act by FHLBank, or any of its agents, contractors, servants,
employees or licensees; (iii) violation of any law, ordinance or regulation
affecting the Project or a part thereof or the ownership, occupancy or use
thereof; (iv) the authorization, issuance and sale of the Bonds, and the
provision of any information furnished in connection therewith concerning the
Project or FHLBank (including, without limitation, any information furnished by
FHLBank for inclusion in, or as a basis for preparation of, the information
statements filed by the Issuer) or arising from (1) any errors or omissions of
any nature whatsoever such that the Bonds, when delivered to the owners thereof,
are not validly issued and binding obligations of the Issuer or (2) any fraud or
misrepresentations or omissions contained in the proceedings of the Issuer
furnished by or attributable to FHLBank relating to the issuance of the Bonds or
pertaining to the financial condition of FHLBank which, if known to the original
purchaser, might be considered a material factor in its decision to purchase the
Bonds; and (v) any claim or action or proceeding with respect to the matters set
forth in subsections (i), (ii), (iii) and (iv) above brought thereon; provided,
however, the indemnification contained in this paragraph shall not extend to the
Issuer if such loss, claim, damage, liability or expense is (a) the result of
the Issuer’s (or any employees or agents thereof) negligence or willful
misconduct, or (b) the Issuer is not following the written instructions of
FHLBank or the Owner of the Bonds; provided such written instructions are in
furtherance of the covenants set forth in the Transaction Documents and are
within the Issuer’s legal authority.

(b) In case any action or proceeding is brought against the Issuer in respect of
which indemnity may be sought hereunder, the Issuer shall promptly give notice
of that action or proceeding to FHLBank, and FHLBank upon receipt of that notice
shall have the obligation and the right to assume the defense of the action or
proceeding; provided, that failure of the Issuer to give that notice shall not
relieve FHLBank from any of its obligations under this Section unless that
failure prejudices the defense of the action or proceeding by FHLBank. The
Issuer may employ separate counsel and participate in the defense at its own
expense. FHLBank shall not be liable for any settlement without its consent.

(c) The indemnification set forth above is intended to and shall include the
indemnification of all affected members of the Board of County Commissioners,
officials, officers, attorneys, accountants, financial advisors, staff and
employees of the Issuer. Such indemnification is intended to and shall be
enforceable by the Issuer to the full extent permitted by law.

ARTICLE VI
ASSIGNMENT, SUBLEASING AND MORTGAGING

Section 6.1. No Assignment, Subleasing and Mortgaging of the Project by the
Issuer. The Issuer agrees that, except for the assignment of its interest in the
Lease Agreement to the Bond Trustee pursuant to the Bond Indenture, it will not
sell, assign, convey, mortgage, encumber or otherwise dispose of its interest in
this Base Lease Agreement or any part of its interest in the Project except as
permitted by this Base Lease Agreement and the Lease Agreement during the Lease
Term. If the laws of the State of Kansas at the time shall so permit, nothing
contained in this Section shall prevent the consolidation of the Issuer with, or
merger of the Issuer into, or transfer of the complete interest of the Issuer in
the Project to, any municipal or public corporation whose property and income
are not subject to taxation and which has corporate authority to carry on the
business of leasing the Project; provided that, upon any such consolidation,
merger or transfer, the due and punctual performance and observance of all the
agreements and conditions of this Base Lease Agreement to be kept and performed
by the Issuer, shall be expressly assumed in writing by such entity resulting
from such consolidation or surviving such merger or to which the Issuer’s
complete interest in the Project shall be transferred.

Section 6.2. Subordination to Lender.   The Issuer acknowledges that FHLBank may
grant a mortgage (each, a “Mortgage”) on the Project to a lender (each, a
“Mortgagee”) during the term of this Base Lease Agreement.  The Issuer agrees
that in such case this Base Lease Agreement would be subject to and subordinate
to any such Mortgage and that the Mortgagee shall not be required to grant any
rights of nondisturbance with respect to this Base Lease Agreement.  Upon the
request of FHLBank, the Issuer shall provide any additional documentation
evidencing such subordination as required by the Mortgagee.

ARTICLE VII
DEFAULT AND REMEDIES

Section 7.1. Events of Default. An “Event of Default” or “default” shall mean,
wherever used in this Base Lease Agreement, any failure by the Issuer to observe
and perform any covenant, condition or agreement in this Base Lease Agreement on
its part to be observed or performed and the lapse of a period of 60 days after
written notice, specifying such failure and requesting that it be remedied,
given to the Issuer and the Bond Trustee by FHLBank, unless FHLBank shall agree
in writing to an extension of such time prior to its expiration.

Section 7.2. Remedies on Default. Whenever an Event of Default specified in
Section 7.1 hereof shall have happened and be continuing, FHLBank shall have the
option to provide for the termination of this Base Lease Agreement in the manner
provided in Article VIII. The Issuer and FHLBank shall each be entitled to
specific performance and injunctive or other equitable relief for any breach or
threatened breach of any of the provisions of this Base Lease Agreement,
notwithstanding availability of an adequate remedy at law, and each party hereby
waives the right to raise such defense in any proceeding in equity; provided,
however, no remedy shall be exercised against such party in any manner which may
impair the payment of principal of, premium, if any, or interest on any of the
Bonds.

Section 7.3. Performance by Issuer. The Issuer shall not be obligated to take
any action or execute any instrument pursuant to any provision hereof until it
shall have been requested to do so by FHLBank in writing, or shall have received
the instrument to be executed, and at the Issuer’s option shall have received
from FHLBank assurance or indemnity satisfactory to the Issuer that the Issuer
shall be reimbursed for its reasonable expenses incurred or to be incurred in
connection with taking such action or executing such instrument. Nothing in this
Section is intended to imply that the Issuer must take any action or execute any
instrument unless specifically required to do so by this Base Lease Agreement.

ARTICLE VIII
EARLY TERMINATION OF THIS BASE LEASE AGREEMENT

Section 8.1. Early Termination of this Base Lease Agreement.

In the event FHLBank shall cause all of the Bonds to be paid in the manner set
forth in Article X of the Bond Indenture, FHLBank shall be entitled to terminate
this Base Lease Agreement prior to the end of the Lease Term upon written notice
to the Issuer and the Bond Trustee. Upon such termination the Issuer shall
deliver to FHLBank any instruments which may be reasonably required by FHLBank
to evidence such termination and the relinquishment of all of the Issuer’s
rights and interest in the Project and in this Base Lease Agreement.

ARTICLE IX
MISCELLANEOUS

Section 9.1. Notices. All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given to the
appropriate notice address by the methods set forth in the Bond Indenture. A
duplicate copy of each notice, certificate or other communication given
hereunder by either the Issuer or FHLBank to the other shall also be given to
the Bond Trustee and to the Original Purchaser. A duplicate copy of each notice
given by the Issuer or FHLBank or either of them to the Bond Trustee shall also
be given to the other party hereto. The Issuer, FHLBank and the Bond Trustee
may, by notice given hereunder, designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent.

Section 9.2. Binding Effect. This Base Lease Agreement shall inure to the
benefit of and shall be binding upon Issuer, FHLBank and their respective
successors and assigns. The Bond Trustee shall be third-party beneficiary of
this Base Lease Agreement.

Section 9.3. Severability. In the event any provision of this Base Lease
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

Section 9.4. Amounts Remaining in Funds and Accounts. It is agreed by the
parties hereto that any amounts remaining in the Funds and Accounts under the
Bond Indenture upon (i) expiration or sooner termination of this Base Lease
Agreement as provided herein or after payment in full of the Bonds (or provision
for payment thereof having been made in accordance with the provisions of the
Bond Indenture), and (ii) payment of fees and expenses of the Bond Trustee in
accordance with the Bond Indenture, shall be paid in accordance with the
provisions of the Bond Indenture.

Section 9.5. Amendments, Changes and Modifications. Subsequent to the issuance
of the Bonds and prior to their payment in full (or provision for the payment
thereof having been made in accordance with the provisions of Article X of the
Bond Indenture), this Base Lease Agreement may not be effectively amended,
changed, modified, altered or terminated without the written consent of the
parties hereto and the Bond Trustee and the Bondowner.

Section 9.6. Execution in Counterparts. This Base Lease Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

Section 9.7. Applicable Law. This Base Lease Agreement shall be governed by and
construed in accordance with the laws of the State of Kansas.

Section 9.8. Electronic Storage. The parties agree that the transactions
described herein may be conducted and related documents may be received, sent or
stored by electronic means. Copies, telecopies, facsimiles, electronic files,
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

Section 9.9. Captions. The captions or headings in this Base Lease Agreement are
for convenience only and in no way define, limit or describe the scope or intent
of any provisions or sections of this Base Lease Agreement.

IN WITNESS WHEREOF, the Issuer has caused this Base Lease Agreement to be
executed in its name and its seal to be hereunto affixed and attested by its
duly authorized officers and FHLBank has caused this Base Lease Agreement to be
executed in its name and attested by its duly authorized officers all as of the
date first above written.

Federal Home Loan Bank of Topeka, as Investor

By:       /s/ Patrick C. Doran      

              Name:     Patrick C. Doran     Title:     Executive Vice
President, Chief Compliance Officer           And General Counsel

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day       19       of June, 2017, before me, the undersigned, a Notary
Public, appeared Patrick C. Doran who being before me duly sworn did say that he
is Executive Vice President, Chief Compliance Officer and General Counsel of the
Federal Home Loan Bank of Topeka, a federally chartered corporation existing
under the laws of the United States of America and authorized to do business in
Kansas, and that said instrument was signed on behalf of said entity, and said
official acknowledged said instrument to be executed for the purposes therein
stated and as the free act and deed of said entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

      /s/ Eric K. Jennings      

Notary Public in and for said State

My commission expires:      05/24/20      

1

SHAWNEE COUNTY, KANSAS

(Seal)

      /s/ Robert E. Archer      

Robert E. Archer, Chairman
ATTEST:

      /s/ Cynthia A. Beck—     
Cynthia A. Beck, County Clerk

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day       13th       of June, 2017, before me, the undersigned, a Notary
Public, appeared Robert E. Archer, to me personally known, who being by me duly
sworn, did say that he is the Chairman of the Board of County Commissioners of
SHAWNEE COUNTY, KANSAS, a body corporate and politic duly authorized,
incorporated and existing under and by virtue of the laws of the State of Kansas
and that said instrument was signed on behalf of said County by authority of its
Governing Body, and said officer acknowledged said instrument to be executed for
the purposes therein stated and as the free act and deed of said Board.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

      /s/ Jane Rezac      

Notary Public in and for said State

My commission expires:      3/26/2021      

EXHIBIT A

Description of the Project

All buildings, improvements, equipment, furnishings and machinery owned or
leased by FHLBank and paid for in whole or in part with the proceeds of the
Bonds and located or to be located on the following property:

LEGAL DESCRIPTION

Lot 1 and Lot 2, Block A, Menninger Foundation Subdivision No. 2, Topeka,
Shawnee County, Kansas as recorded in Book 53, Pages 58 and 59 at the office of
the Shawnee County, Kansas Register of Deeds office.

2